DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 02/03/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to non-statutory subject matter.  The claims are directed towards the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 (process, machine, manufacture, or composition of matter), e.g., the claim(s) are directed to a signal per se.
Regarding claim 19, the Examiner points out that the limitation “A computer-readable storage medium storing therein a computer program” does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 and has not been given patentable weight because that is non-functional descriptive material, without the limitation reciting “a non-transitory computer readable storage medium”.  The limitation “A computer-readable storage medium storing therein a computer program” could merely be instructions or software written in a book that someone could read. See MPEP 211.05(1). The examiner interprets the phrase “A computer-readable storage medium storing therein a computer program” to be read --A non-transitory computer-readable storage medium storing therein a computer program--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding independent claim 1, the applicant claims “an electrically-controlled color-variable film”, however, the “electrically-controlled color-variable film”, was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The Examiner points out that the specification does not adequately described to one of ordinary skill in the art as to what exactly the “electrically-controlled color-variable film” is or comprises.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2-16 and 18-19, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The applicant claims “transparent strip-like electrodes”, however, it is unclear what type of electrodes the applicant is claiming as the phrase “transparent strip-like electrodes” is indefinite.  For purposes of expediting prosecution, the phrase “transparent strip-like electrodes” is interpreted to be read --transparent strip electrodes--.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding independent claim 1, the applicant claims “an electrically-controlled color-variable film”, however, it is unclear to the Examiner as to what exactly the “electrically-controlled color-variable film” is or material it is made of (i.e., is it an electrochromic film/material, is it a liquid crystal film/material, is it an electrophoretic film/material, etc.), therefore, claims 1-19 are rendered vague and indefinite.  For purposes of examination, the Examiner interprets that the “electrically-controlled color-variable film” is --an electrochromic film/material--.
Claims 11-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In reference to claim 11, the applicant is attempting to claim “A control method for the anti-glare device according to claim 5”.  The Examiner interprets the applicant is claiming a method claim that is dependent upon an apparatus claim as claimed in claim 5.  MPEP 608.01(n).II> suggests that the claim should be rewritten in independent form, the applicant should remove the reference to claim 5 and recite the subject matter of claim 5 properly in claim 11.  For purposes of examination, claim 11 has been treated on the merits as an independent claim without the reference to claim 5 or the limitations set forth in claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 2016/0159206).
Regarding claim 1, Nakashima discloses, an anti-glare device for a vehicle (Figs. 1-7), comprising: 
a sensing circuit (20, 30), a driving circuit (21, 30-33) and an electrically-controlled color-variable thin film (22, 23), wherein the sensing circuit is configured to acquire status information about the vehicle in a running state, the driving circuit is configured to generate a driving signal for the electrically-controlled color-variable thin film in accordance with the status information (Para. 0031-0036), and 
the electrically-controlled color-variable thin film is disposed on a front windshield (12) of the vehicle (10) and is configured to change a transmittance to external light beam in accordance with the driving signal (Para. 0031-0036).
Regarding claim 17, Nakashima discloses, a vehicle (10), comprising: a front windshield (12); and the anti-glare device according to claim 1, wherein the electrically-controlled color-variable thin film (22, 23) of the anti-glare device is arranged on the front windshield (Para. 0024-0031).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2016/0159206) as applied to claim 1 above, in view of Cernasov et al. (US 8,140,219).
Nakashima remains as applied to claim 1 above.
Nakashima does not disclose the electrically-controlled color-variable thin film comprises a first transparent electrode layer, a second transparent electrode layer, and an electrically-controlled color-variable layer disposed between the first transparent electrode layer and the second transparent electrode layer, wherein each of the first transparent electrode layer and the second transparent electrode layer consists of a plurality of transparent strip electrodes, and each strip electrode of the first transparent electrode layer is arranged opposite to a corresponding strip electrode of the second transparent electrode layer.
Cernasov teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-11) that it would have been desirable to make the electrically-controlled color-variable thin film (102) comprises a first transparent electrode layer (Claims 5, 15 and see Figs. 1-11), a second transparent electrode layer (Claims 5, 15 and see Figs. 1-11), and an electrically-controlled color-variable layer (Claims 5, 15 and see Figs. 1-11) disposed between the first transparent electrode layer and the second transparent electrode layer (Claims 5, 15 and see Figs. 1-11), wherein each of the first transparent electrode layer and the second transparent electrode layer consists of a plurality of transparent strip electrodes (Claims 5, 15 and see Figs. 1-11), and each strip electrode of the first transparent electrode layer is arranged opposite to a corresponding strip electrode of the second transparent electrode layer (Claims 5, 15 and see Figs. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make the electrically-controlled color-variable thin film comprises a first transparent electrode layer, a second transparent electrode layer, and an electrically-controlled color-variable layer disposed between the first transparent electrode layer and the second transparent electrode layer, wherein each of the first transparent electrode layer and the second transparent electrode layer consists of a plurality of transparent strip electrodes, and each strip electrode of the first transparent electrode layer is arranged opposite to a corresponding strip electrode of the second transparent electrode layer as taught by the anti-glare device for a vehicle of Cernasov in the anti-glare device for a vehicle of Nakashima since Cernasov teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing an anti-glare device for a vehicle that effectively and uniformly reduce glare.
Regarding claim 3, Nakashima in view of Cernasov discloses and teaches as set forth above, and Cernasov further teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-11) that it would have been desirable to make an orthographic projection of each one of the plurality of transparent strip electrodes of the first transparent electrode layer on the electrically-controlled color-variable thin film overlaps with an orthographic projection of one of the plurality of transparent strip electrodes of the second transparent electrode layer on the electrically-controlled color-variable thin film (Claims 5, 15 and see Figs. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the anti-glare device for a vehicle of Cernasov in the anti-glare device for a vehicle of Nakashima since Cernasov teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing an anti-glare device for a vehicle that effectively and uniformly reduce glare.
Regarding claim 4, Nakashima in view of Cernasov discloses and teaches as set forth above, and Cernasov further teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-11) that it would have been desirable to make the plurality of transparent strip electrodes of the first transparent electrode layer are arranged in a matrix form, and the plurality of transparent strip electrodes of the second transparent electrode layer are arranged in a matrix form (Claims 5, 15 and see Figs. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the anti-glare device for a vehicle of Cernasov in the anti-glare device for a vehicle of Nakashima since Cernasov teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing an anti-glare device for a vehicle that effectively and uniformly reduce glare.
Regarding claim 5, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, the status information comprises an irradiation direction of the external light beam (Para. 0024); the sensing circuit comprises a wide-angle camera (20) arranged on a vehicle body and configured to take an image in front of the vehicle, perform grayscale processing to treatment, determine relative coordinates in the image where the external light beam has an intensity exceeding an intensity threshold (Para. 0031-0036), and calculate highlight coordinates of the external light beam having the intensity exceeding the intensity threshold in combination with a position of the wide-angle camera on the vehicle body, so as to acquire the irradiation direction (Para. 0031-0036); and the driving circuit is configured to determine a position of a color-variable region on the electrically-controlled color-variable thin film in accordance with the irradiation direction (Para. 0031-0036).
Regarding claim 6, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, the driving circuit (30) is further configured to compare the irradiation direction with a stored correspondence between irradiation direction and color-variable regions, and determine the position of the color-variable region on the electrically-controlled color-variable thin film (Para. 0031-0036).
Regarding claim 7, Nakashima in view of Cernasov discloses and teaches as set forth above, and Cernasov further teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-11) that it would have been desirable to make the electrically-controlled color-variable thin film is further configured to supply power alternately to transparent strip electrodes of the first transparent electrode layer within the color-variable region, so as to form a plurality of light-shielding stripes spaced from each other (Claims 5, 15 and see Figs. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the anti-glare device for a vehicle of Cernasov in the anti-glare device for a vehicle of Nakashima since Cernasov teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing an anti-glare device for a vehicle that effectively and uniformly reduce glare.
	Regarding claim 11, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, acquiring status information about a vehicle in a running state (Para. 0031-0036); generating a driving signal for an electrically-controlled color-variable thin film in accordance with the status information, and transmitting the driving signal to the electrically-controlled color-variable thin film (Para. 0031-0036).
	Furthermore, Nakashima in view of Cernasov discloses and teaches as set forth above, and Cernasov further teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-11) that it would have been desirable to make supplying power alternately to transparent strip electrodes in a color-variable region in a plurality of transparent strip electrodes of a first transparent electrode layer of the electrically-controlled color-variable thin film, so as to form a plurality of light-shielding stripes spaced apart from each other (Claims 5, 15 and see Figs. 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the anti-glare device for a vehicle of Cernasov in the anti-glare device for a vehicle of Nakashima since Cernasov teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing an anti-glare device for a vehicle that effectively and uniformly reduce glare.
Regarding claim 12, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, the acquiring the status information about the vehicle in the running state comprises: taking an image in front of the vehicle through a wide-angle camera (20), subjecting the image to grayscale treatment, determining relative coordinates of external light beam having an intensity exceeding an intensity threshold (Para. 0031-0036), and calculating highlight coordinates of the external light beam having the intensity exceeding the intensity threshold in combination with a position of the wide-angle camera on a vehicle body, so as to acquire an irradiation direction (Para. 0031-0036); and determining a position of the color-variable region in accordance with the irradiation direction (Para. 0031-0036).
Regarding claim 13, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, the determining the position of the color-variable region in accordance with the irradiation direction comprises comparing the irradiation direction with a stored correspondence between irradiation directions and color-variable regions (Para. 0031-0036), and determining the position of the color-variable region on the electrically-controlled color-variable thin film (Para. 0031-0036).
Regarding claim 18, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, a computer device (30), comprising a processor (Para. 0024), a memory (Para. 0024), and a computer program (Para. 0024) stored in the memory and executed by the processor, wherein the computer program is executed by the processor so as to implement the control method according to claim 11 (see rejection of claim 11 above).
Regarding claim 19, Nakashima in view of Cernasov discloses and teaches as set forth above, and Nakashima further discloses, a non-transitory computer-readable storage medium (30) storing therein a computer program (Para. 0024), wherein the computer program is executed by a processor so as to implement the control method according to claim 11 (see rejection of claim 11 above).

Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2016/0159206) in view of Cernasov et al. (US 8,140,219) as applied to claim 7 above, and further in view of Hartmann (WO 2017/190166; already of record).
Nakashima in view of Cernasov remains as applied to claim 7 above.
Nakashima in view of Cernasov does not disclose the status information further comprises a velocity v of the vehicle, a distance between the vehicle and a central line of a road viewed by the driver through the color-variable region, and a movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region, and the central line of the road is a central line between two parts of the road in two opposite running directions respectively, the sensing circuit further comprises a vehicle velocity sensor and a binocular camera, the vehicle velocity sensor is configured to detect the velocity v of the vehicle, the binocular camera comprises two cameras arranged at surfaces of two rearview mirrors facing a head of the vehicle respectively, and configured to take the images through the two cameras, compare the images taken by the two cameras with each other, calculate the distance between the vehicle and the central line of the road viewed by the driver through the color-variable region, and identify the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region by comparing the images taken by the two cameras with each other, and the driving circuit is further configured to: determine an arrangement direction of the light-shielding stripes in accordance with the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region, the arrangement direction of the light-shielding stripes being identical to the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region; determine a distance z between adjacent light-shielding stripes in accordance with the distance x between the vehicle and the central line of the road viewed by the driver through the color-variable region through the equation z = sy x + y , ##EQU00013## where s is a constant value within a range [50 cm, 100 cm], and y represents a distance between the driver and the front windshield; determine a flicker frequency f of each light-shielding stripe in accordance with the velocity v of the vehicle through the equation f = v s , ##EQU00014## the flicker frequency being the quantity of times of each light-shielding stripes moving from a start position to an ending position of the color-variable region in unit time, a movement direction of each light-shielding stripe from the start position to the ending position being identical to the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region; and take the arrangement direction of the light-shielding stripes, the distance between adjacent light-shielding stripes and the flicker frequency f as driving information.
Hartmann teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-9) that it would have been desirable to make the status information further comprises a velocity v of the vehicle (Para. 0019), a distance between the vehicle and a central line of a road viewed by the driver through the color-variable region (Para. 0019-0020), and a movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region (), and the central line of the road is a central line between two parts of the road in two opposite running directions respectively, the sensing circuit further comprises a vehicle velocity sensor and a binocular camera (ME1, ME1’, ME1”), the vehicle velocity sensor is configured to detect the velocity v of the vehicle, the binocular camera comprises two cameras arranged at surfaces of two rearview mirrors facing a head of the vehicle respectively, and configured to take the images through the two cameras, compare the images taken by the two cameras with each other, calculate the distance between the vehicle and the central line of the road viewed by the driver through the color-variable region (Para. 0019-0020), and identify the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region by comparing the images taken by the two cameras with each other (Para. 0128-0146), and the driving circuit is further configured to: determine an arrangement direction of the light-shielding stripes in accordance with the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region (Para. 0128-0146 and see Figs. 4-6), the arrangement direction of the light-shielding stripes being identical to the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region (Para. 0128-0146 and see Figs. 4-6); determine a distance z between adjacent light-shielding stripes in accordance with the distance x between the vehicle and the central line of the road viewed by the driver through the color-variable region through the equation z = sy x + y , ##EQU00013## where s is a constant value within a range [50 cm, 100 cm], and y represents a distance between the driver and the front windshield (Para. 0128-0146 and see Figs. 4-6); determine a flicker frequency f of each light-shielding stripe in accordance with the velocity v of the vehicle through the equation f = v s , ##EQU00014## the flicker frequency being the quantity of times of each light-shielding stripes moving from a start position to an ending position of the color-variable region in unit time (Para. 0128-0146 and see Figs. 4-6), a movement direction of each light-shielding stripe from the start position to the ending position being identical to the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region (Para. 0128-0146 and see Figs. 4-6); and take the arrangement direction of the light-shielding stripes, the distance between adjacent light-shielding stripes and the flicker frequency f as driving information (Para. 0128-0146 and see Figs. 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the status information further comprises a velocity v of the vehicle, a distance between the vehicle and a central line of a road viewed by the driver through the color-variable region, and a movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region, and the central line of the road is a central line between two parts of the road in two opposite running directions respectively, the sensing circuit further comprises a vehicle velocity sensor and a binocular camera, the vehicle velocity sensor is configured to detect the velocity v of the vehicle, the binocular camera comprises two cameras arranged at surfaces of two rearview mirrors facing a head of the vehicle respectively, and configured to take the images through the two cameras, compare the images taken by the two cameras with each other, calculate the distance between the vehicle and the central line of the road viewed by the driver through the color-variable region, and identify the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region by comparing the images taken by the two cameras with each other, and the driving circuit is further configured to: determine an arrangement direction of the light-shielding stripes in accordance with the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region, the arrangement direction of the light-shielding stripes being identical to the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region; determine a distance z between adjacent light-shielding stripes in accordance with the distance x between the vehicle and the central line of the road viewed by the driver through the color-variable region through the equation z = sy x + y , ##EQU00013## where s is a constant value within a range [50 cm, 100 cm], and y represents a distance between the driver and the front windshield; determine a flicker frequency f of each light-shielding stripe in accordance with the velocity v of the vehicle through the equation f = v s , ##EQU00014## the flicker frequency being the quantity of times of each light-shielding stripes moving from a start position to an ending position of the color-variable region in unit time, a movement direction of each light-shielding stripe from the start position to the ending position being identical to the movement direction of the central line of the road relative to the driver viewed by the driver through the color-variable region; and take the arrangement direction of the light-shielding stripes, the distance between adjacent light-shielding stripes and the flicker frequency f as driving information as taught by the anti-glare device for a vehicle of Hartmann in the combination of Nakashima in view of Cernasov since Hartmann teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing anti-glare device for a vehicle that effectively reducing glare and improving lighting conditions for a user.
Regarding claims 9 and 16, Nakashima, Cernasov and Hartmann discloses and teaches as set forth above, and Cernasov further teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-11) that it would have been desirable to make the supplying power alternately to the transparent strip electrodes in the color-variable region in the plurality of transparent strip electrodes of the first transparent electrode layer and the second transparent electrode layer of the electrically-controlled color-variable thin film so as to form the plurality of light-shielding stripes spaced apart from each other (Claims 5 and 15) comprises: supplying power alternately to the transparent strip electrodes in the color-variable region in the plurality of transparent strip electrodes of the first transparent electrode layer in accordance with the arrangement direction of the light-shielding stripes, the distance between the adjacent light-shielding stripes, and the flicker frequency f as well as the driving information (Claims 5 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the anti-glare device for a vehicle of Cernasov in the combination of Nakashima and Hartmann since Cernasov teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing an anti-glare device for a vehicle that effectively and uniformly reduce glare.
Regarding claim 10, Nakashima, Cernasov and Hartmann discloses and teaches as set forth above, and Hartmann further teaches, from the same field of endeavor that in an anti-glare device for a vehicle (Figs. 1-9) that it would have been desirable to make the transmittance of the color-variable region to the external light beam ranges from 0 to 40% (Para. 0168).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned limitations as taught by the anti-glare device for a vehicle of Hartmann in the combination of Nakashima in view of Cernasov since Hartmann teaches it is known to include these features in an anti-glare device for a vehicle for the purpose of providing anti-glare device for a vehicle that effectively reducing glare and improving lighting conditions for a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuett (DE 10 2004 050987), Faris (US 5,305,012) and Heizmann (DE 4128717) discloses an anti-glare device for a vehicle comprising a sensing circuit, a driving circuit and an electrically-controlled color-variable thin film, wherein the driving circuit is configured to generate a driving signal for the electrically-controlled color-variable thin film, and the electrically-controlled color-variable thin film is disposed on a front windshield of the vehicle and is configured to change a transmittance to external light beam in accordance with the driving signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/
Primary Examiner, Art Unit 2872                                                                                                                                                                                            05/31/2022